339 F.2d 878
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SHREVEPORT PACKING CORPORATION, Respondent.
No. 21045.
United States Court of Appeals Fifth Circuit.
December 2, 1964.

Elliott Moore, Atty., Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Arnold Ordman, Gen. Counsel, N. L. R. B., Washington, D. C., for petitioner.
Richard C. Keenan, New Orleans, La., for respondent.
Before RIVES and WISDOM, Circuit Judges, and MORGAN, District Judge.
PER CURIAM:


1
We hold that substantial evidence in the record as a whole supports the findings of the Board including the finding which the respondent contests, i. e.: that the respondent Company violated Section 8(a)(3) and (1) of the Act by discriminatorily discharging employee George Robinson. The order of the Board is therefore enforced.